DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 46 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braeken et al. (Polymer Chemistry, 2015, vol. 6, p. 6720-6731).
Regarding claim 46, Braeken teaches the following azide-functional polymer P2b’ (p. 6726, Scheme 5):

    PNG
    media_image1.png
    178
    519
    media_image1.png
    Greyscale

The structure of P2b’ reads on a light harvesting multichromophore comprising a conjugated segment having the claimed formula (I) where each L group is an ethynylene group and M1 and M2 are aryl comonomers that do not comprise fluorene.  Note that while Braeken illustrates these groups in the opposite order that they appear in formula (I), it is apparent that the claimed order will be present when the molecule is rotated 180 degrees (or viewed from the opposite side).  
This polymer has a molecular weight of 28.6 kg/mol (p. 6723, Table 1).  The terminal groups are calculated as having a combined molecular weight of about 178 g/mol, and each repeat unit is calculated as having a molecular weight of about 795 g/mol.  This indicates that the variable n in the formula above will be about 36.  This falls within the claimed range of 1 to 100,000.
Polymer P2b’ was spin-coated on a surface and exposed to a randomly alkynylated protein (SpA antibody).  The alkynylated SpA antibody reads on the claimed target molecule.  A steep decrease in frequency was observed, indicating binding of the protein to the polymer (p. 6725, CuAAc functionalization).  This indicates that the alkyne-functional protein was covalently bonded to the azide-functional polymer via the well-known copper(I)-catalyzed alkyne-azide click cycloaddition reaction.  The click reaction between Braeken’s polymer P2b’ and alkynylated SpA antibody therefore reads on the method of claim 46.

Allowable Subject Matter

Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 45 depends from claim 46, which is currently rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braeken.  Braeken does not teach or suggest the M2 structures required by claim 45.
Claims 21-40 and 42-44 are allowed for the reasons stated in the Office action dated July 6, 2022 at pages 5-6.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

The Applicant’s arguments with respect to claim 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762